OPINION ON MOTION FOR REHEARING
We have considered Vera Perry’s motion for rehearing and overrule the same. Ms. Perry relies heavily upon the case of Jensen v. Cunningham, 596 S.W.2d 266 (Tex.Civ.App.—Corpus Christi 1980, no writ) for the proposition that the use of the word “surviving” in the disputed paragraph provides the uncertainty necessary to create a class gift. Our reading of Jensen is that the basis of the holding therein was the evidence of an overall testamentary scheme which was discernible by the use of contrasting language in differing paragraphs. Moreover, although the court in Jensen did state that the subject will provided the necessary uncertainty by its express survivor-ship terms, we do not find its cited authority to be supportive of such.
Ms. Perry has expressed concern that we have rendered the use of the word “surviving” meaningless. We agree with the parties that the use of this term imposed a condition and was meaningful. Our holding is that “surviving” was a condition to taking which, if not met, resulted in a lapse.
Rehearing denied.